ORDER
PER CURIAM.
Appellant, Dale Jackson, appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of first degree burglary, RSMo section 569.160,1 and stealing over $150.00, RSMo section 570.030. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994.